Citation Nr: 0903774	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-38 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
condition (back disability).

2.  Entitlement to service connection for dental trauma 
(dental disability).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia.

In February 2007, the Board reopened the claim for service 
connection for a lumbar spine condition and remanded both 
issues to the RO via the AMC, for due process considerations, 
to comply with proper VCAA notice regulations, and to 
schedule the veteran for new VA examinations.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded these claims in February 2007 to afford 
the veteran new VA examinations.  These new examinations are 
necessary additional development to determine the current 
nature, severity, and etiology of both the lumbar spine 
condition and the dental trauma claimed by the veteran and 
shown in post-service medical records.

The RO scheduled the veteran for a VA dental examination in 
January 2008 and a VA medical examination in February 2008.  
The veteran failed to report for both examinations.  The RO 
did not attempt to reschedule either examination.  

In the Supplemental Statement of the Case (SSOC) issued by 
the RO in November 2008, the veteran was not given proper 
notice of 38 C.F.R. § 3.655 and the consequences of failure 
to report for VA examinations.  

The Board finds that new examinations and medical opinions 
are highly material to deciding whether or not these two 
claims merit a grant of service connection.  The RO should 
reschedule the veteran for both a new dental examination and 
a new medical examination.

The veteran must take note that failing to report for the 
examinations for a second time may result in a denial of his 
claims based upon the evidence of record.

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be scheduled for a 
VA examination to determine the nature, 
severity, and etiology of any lumbar spine 
disability that may be present.  The 
claims file must be made available to the 
examiner.

Following a review of the relevant medical 
evidence in the claims file, the medical 
history, the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any current 
condition of the lumbar spine is causally 
related to any of the lumbar spine 
findings or injuries reflected in the 
veteran's service medical records.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

2.  The veteran should be scheduled for a 
VA dental examination to determine the 
nature, extent, and etiology of any 
missing or damaged teeth that may be 
present.  The claims file must be made 
available to the examiner.

Following a review of the relevant medical 
evidence in the claims file, the medical 
history, the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent of 
more likelihood) that any current missing 
or damaged teeth are causally related to 
any of the dental findings, treatment, or 
possible injuries reflected in the 
veteran's service medical records.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  If the appellant fails to report to the 
scheduled examination, the RO should obtain 
and associate with the record copies of any 
notice(s) of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

4.  After completing the above 
development, the RO should readjudicate 
the claims for service connection for a 
lumbar spine condition and service 
connection for dental trauma.  Any new 
evidence obtained or received since the 
November 2008 supplemental statement of 
the case (SSOC) should be considered.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative with an SSOC.  If the 
veteran should fail to report for the 
scheduled examinations, any new SSOC 
issued by the RO must afford the veteran 
proper notice of 38 C.F.R. § 3.655.  After 
the applicable opportunity to respond, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




